DAVISON, J.
Plaintiffs in error have appealed from a judgment against them in the trial court and on September 28, 1951, filed their brief. The authorities therein cited reasonably sustain the allegations of error. The defendants in error have filed no brief and have offered no excuse for such failure. Under such circumstances, as stated in Fore v. Fore, 203 Okla. 75, 218 P. 2d 366, it is not the duty of this court to search the record for some theory upon *185which to sustain the action of the trial crurt, but the cause will be reversed and remanded with directions.
The cause is reversed and remanded, with directions to the trial court to vacate the judgment entered for D. A. Stanfill and Martha E. Stanfill for attorney’s fee.
HALLEY, Y. C. J., and WELCH, CORN, GIBSON, JOHNSON, O’NEAL, and BINGAMAN, JJ., concur.